DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An amendment under the AFCP 2.0 Program was received on 11/12/2021.
3.	Claims 1, 3, 4, 10-12 and 16 are amended.
4.	Claims 1-16 are remaining in the application.
Allowable Subject Matter
5.	Applicant’s amendment overcomes all previous rejections as presented in the Final Rejection mailed on 10/18/2021.
6.	In view of the foregoing, the remaining claims 1-16 are allowed.
Reasons for Allowance
7.	The prior art does not disclose, teach or suggest:
The claimed Mobile offshore apparatus, for landing at a stationary offshore apparatus comprising: at least one hull device, at least two hydrofoil devices connected to each of the at least one hull device wherein each hydrofoil device comprises: at least one base body with at least one connection unit, which is configured to connect each hydrofoil device to each of the | at least one hull device, at least one hydrofoil arranged on the base body, at least one flow generator arranged on the base body, which is configured to generate a surround flow of each hydrofoil device, wherein each hydrofoil device is rotatable about at least one substantially vertical axis of rotation as a function of at least one providable control data set, and at least one control unit which is configured to provide the at least one control data set, at least one guide plate connected to each of the at least one hull device, such that the guide plate is arranged between the at least two hydrofoil devices, wherein the guide plate is movable at least in a vertical direction;
Nor, 
The claimed watercraft for landing at an offshore apparatus, comprising: at least one hull device, at least two hydrofoil devices connected to each of the at least one hull device wherein each hydrofoil device comprises: at least one base body with at least one connection unit, which is configured to connect each hydrofoil device to each of the at least one hull device, at least one hydrofoil arranged on the base body, at least one flow generator arranged on the base body, which is configured to generate a surround flow of each hydrofoil device, wherein each hydrofoil device is rotatable about at least one substantially vertical axis of rotation as a function of at least one providable control data set, and at least one control unit which is configured to provide the at least one control data set, at least one guide plate connected to each of the at least one hull device, such that the guide plate is arranged between the at least two hydrofoil devices, wherein the guide plate is movable at least in a vertical direction;
As specifically claimed by applicant.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Daniel V Venne/
Senior Examiner, Art Unit 3617
11/22/2021